                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MONTEZ RASHAAD WILLIAMS BEY,                     )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 19-cv-585-NJR
                                                  )
                                                  )
 JOHN R. BALDWIN,                                 )
 TRAVIS BAYLER,                                   )
 CHRISTINE N. BRANNON,                            )
 WARDEN HAMILTON,                                 )
 TODD A. PUSTELNIK,                               )
 HASSAN MARRAR,                                   )
 MARK SCHULTE,                                    )
 ANDREW ZICKERT,                                  )
 and NICOLE GENISIO,                              )
                                                  )
               Defendants.                        )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Montez Rashaad Williams Bey, who was an inmate of the Illinois Department of

Corrections (“IDOC”) at the time he filed his Complaint but has since been released, brings this

action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In the Complaint,

Plaintiff alleges Defendants violated his due process rights under the Fourteenth Amendment when

they failed to provide him with a comprehensive re-entry plan and the interest from his inmate

trust fund. Plaintiff seeks monetary damages and injunctive relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

                                                 1
money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).

                                           The Complaint

        In his Complaint, Plaintiff makes the following allegations: Sometime after arriving at East

Moline Correctional Center on February 8, 2018, Plaintiff read in the ABA Criminal Justice

Standards on Treatment of Prisoners that he was entitled to a comprehensive re-entry plan prior to

his release from IDOC custody. (Doc. 1, p. 2-3). On October 5, 2018, Plaintiff wrote a grievance

asking about his comprehensive re-entry plan but never received a response. (Id. at p. 3). He wrote

a letter to his counselor asking for his re-entry plan and his counselor responded that his parole

plan was still pending in Chicago. On April 29, 2019, Plaintiff sent a request slip to Warden

Hamilton asking for assistance with his re-entry plan. (Doc 1, p. 4). The warden’s secretary

responded to the request indicating that clinical services may have classes to help Plaintiff prepare

for release. (Id.). He also submitted a grievance setting forth his plan needs. (Id. at p. 5).

        Plaintiff attended a parole school hosted by Hutton and Andrew Zickert on May 15, 2019.

(Id. at p. 6). Plaintiff was provided a packet for the class, which he read. Inmates asked questions,

and Hutton provided useful information. But Zickert, who informed the class it was his first parole

school, was not knowledgeable on the subject. Zickert read the entire packet, Hutton answered

questions from inmates, and the class was dismissed. Plaintiff approached Hutton and Zickert after

the class, provided him with his self-made re-entry plan, and informed them that he needed help

from the counselors on his plan and obtaining financial assistance upon his release. (Id. at pp. 6-

7). Zickert informed Plaintiff that was not part of his job duties and that Plaintiff’s questions about

financial assistance were addressed at a previous summit. (Id. at p. 7). Hutton stated that he would

have to ask his supervisor, Nicole Genisio, about providing Plaintiff with a plan, as he had not



                                                   2
seen a plan like the one presented by Plaintiff nor had an inmate ever asked for such a plan. (Id.).

Hutton wrote Plaintiff a response on May 20, 2019 informing him that the counselors could not

help him with his request, and he would have to seek assistance through the law library. (Id. at

p. 8).

          Plaintiff also sent a grievance about his re-entry plan but Zickert responded on May 16,

2019, informing Plaintiff that he could have attended the re-entry summit on May 8 but Plaintiff

declined the invitation. (Id. at p. 9). The summit, put together by counselors, invites vendors who

provide services to inmates being released and includes multiple topics on loans, housing, jobs,

and education. Plaintiff admits that he declined to attend the summit after speaking with other

inmates as he believed that it did not meet his needs. The summit was already shown on the

prison’s movie channel, and Plaintiff did not believe there would be any additional information

for him at the summit. (Id. at p. 8). Plaintiff also received a counseling summary response from

Zickert on May 16, 2019, which indicated that all information about re-entry was presented at the

summit and all information about his release was already provided to Plaintiff. (Id. at pp. 8-9).

Plaintiff does not believe that he has received all information because he has not received a copy

of counselors’ duties, proof of identification, grievances, and which statutes, codes, rules, and

regulations apply to Defendants. Plaintiff alleges that if he is not given a proper re-entry plan, he

will not have financial support, clothing, and transportation upon his release from prison. (Doc. 1,

p. 13).

          Plaintiff believes that the counselors have violated their job duties by not properly

preparing a re-entry plan for him. He requested a copy of the counselor’s job description from

Todd Pustelnik, Zickert, and Hamilton but was told that he was not allowed to have a copy and




                                                 3
that the job description was available on the IDOC website. Plaintiff believes the information is

being improperly kept from him. (Id. at p. 3).

       In addition to his requests regarding a re-entry plan, Plaintiff sent requests regarding the

interest accumulated in his prison trust fund account. (Doc. 1, p. 13). He received a response from

the business office stating that inmates do not receive interest as all interest is paid to the Inmate

Benefit Fund (“IBF”). (Id.). Plaintiff believes this was improper because the statute does not allow

for IBF to keep the interest on his account. Plaintiff sent a request slip to Brannon asking how to

receive funds from the IBF. (Id. at p. 14). The business office responded that the IBF was used for

the benefit of all inmates, but Plaintiff believes he should be able to access the funds because he is

indigent. Plaintiff alleges that Defendants violated his due process rights by not providing him

with the interest and/or funds from the IBF.

                                             Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following two counts:

       Count 1:        Fourteenth Amendment claim against Defendants for depriving
                       Plaintiff of his comprehensive re-entry plan without due
                       process.

       Count 2:        Fourteenth Amendment claim against Defendants for depriving
                       Plaintiff of the interest in his trust fund account without due
                       process.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the




                                                  4
Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

                                           Preliminary Dismissals

        Plaintiff lists a number of additional legal claims at the conclusion of his Complaint

including: intentional infliction of emotional distress, equal protection, fraud, malfeasance, and

“insurance claims”. (Doc. 1, pp. 16-18). These claims, however, are no more than conclusory

assertions. Without facts to support these legal conclusions, the Court finds that Plaintiff fails to

meet the Twombly pleading standard. To the extent he attempts to raise these additional claims,

they are DENIED without prejudice.

                                                    Count 1

        To properly allege a procedural due process claim based on the deprivation of a liberty

interest, a plaintiff “must sufficiently allege (1) that [he] had a cognizable liberty interest under the

Fourteenth Amendment; (2) that [he] was deprived of that liberty interest; (3) and that the

deprivation was without due process.” Mann v. Vogel, 707 F.3d 872, 877 (7th Cir. 2013). Thus,

“[t]he first inquiry in every due process challenge is whether the plaintiff has been deprived of a

protected interest in ‘property’ or ‘liberty.’” American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S.

40, 59 (1999). Plaintiff fails to allege that he has a protected interest in obtaining a re-entry plan.

He fails to point to any statute or regulation entitling him to a re-entry plan. See Sandin v. Conner,

515 U.S. 472, 483-84 (1995) (state may create liberty interests). Instead, he states that the ABA

Criminal Justice Standards indicate he is entitled to a re-entry plan. (Doc. 1, pp. 2-3). He also

points to general statutes and regulations requiring employees to “faithfully discharge duties”, but




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         5
none of the statutes or regulations entitle him to a re-entry plan. See 730 ILCS 5/3-2-2; 20 Ill.

Admin. Code 120.40. Further, while an individual does have a liberty interest in retaining his

parole status once paroled, see Domka v. Portage Cnty., Wis., 523 F.3d 776, 781 (7th Cir. 2008),

Plaintiff has not alleged that his parole was revoked due to the lack of the re-entry plan. In fact, he

is currently on parole. As Plaintiff fails to allege that he was deprived of a protected liberty or

property right, the Court DISMISSES without prejudice his claim in Count 1.

                                              Count 2

       While prisoners have a due process property interest in their personal funds on deposit in

a prison trust fund account, see Wolfe v. Litscher, No. 03–C–302–C, 2003 WL 23221146, at *2

(W.D. Wis. July 7, 2003) (citing Campbell v. Miller, 787 F.2d 217, 222 (7th Cir.1986)), they do

not have a property interest in the accumulated interest in that account or the Inmate Benefit Fund,

where that interest is deposited. See Harris v. Randle, Case No. 10-cv-732-GPM, 2011 WL 132859

(S.D. Ill. Jan. 16, 2011); Harris v. Ryker, Case No. 11-cv-133-JPG, 2011 WL 5244682 (S. D. Ill.

Nov. 2, 2011); Evans v. Randle, Case No. 10-cv-682-GPM, 2011WL 132599 (S.D. Ill. Jan. 15,

2011). As Plaintiff has no property or liberty interest in the interest in his trust fund account or in

the Inmate Benefit Fund, he has no claim that Defendants violated his due process rights. Count 2

is, thus, DISMISSED with prejudice.

                               Motion for Preliminary Injunction

       Plaintiff has also filed a Motion for Preliminary Injunction. (Doc. 4). Plaintiff requests an

Order from the Court directing the Defendants to provide Plaintiff with a comprehensive re-entry

plan and effective clinical services prior to his discharge from IDOC. (Id. at p. 7). Since the filing

of his Complaint, however, Plaintiff has been released on parole. (See Doc. 8). See also

https://www2.illinois.gov/idoc/Offender/Pages/InmateSearch.aspx (last visited Aug. 20, 2019).



                                                  6
As Plaintiff is no longer in IDOC custody, the injunctive relief he seeks is now moot. Koger v.

Bryan, 523 F.3d 789, 804 (7th Cir. 2008). Accordingly, his motion for a preliminary injunction is

DENIED as moot.

                                            Disposition

       For the reasons set forth above, Count 2 is DISMISSED with prejudice. Count 1 is

DISMISSED without prejudice.

       Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before September

20, 2019. Should Plaintiff fail to file his First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. Fed.

R. App. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall count as one

of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint. Thus,

the First Amended Complaint must stand on its own, without reference to any previous pleading,

and Plaintiff must re-file any exhibits he wishes the Court to consider along with the First Amended

Complaint. The First Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).



                                                 7
       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       The Clerk is DIRECTED to mail Plaintiff a blank civil rights complaint form for use in

preparing the First Amended Complaint.

       IT IS SO ORDERED.

       DATED: 8/23/2019

                                                     _____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                8
